In re Alliance Imaging Inc. et al.; Hartford Fire Insurance Company;—Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. I, Nos. 00-14129 c/w 00-18358; to the Court of Appeal, Fourth Circuit, No. 2001-C-0493.
Granted. Judgment of the trial court denying relators’ motion to transfer on grounds of forum non conveniens is reversed. The trial court is ordered to transfer the case to the 15th Judicial District Court for the Parish of Lafayette. La. Code Civil P. art. 123A.